PER CURIAM:
William Suter, III, appeals from the district court’s order affirming the bankruptcy court’s order determining that his debt to the District of Columbia was nondischargeable in his bankruptcy case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Suter v. District of Columbia, No. CA-05-2118-DKC-8 (D.Md. Nov. 7, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED